PER CURIAM.
In this direct appeal, the appellant challenges a sentence that he claims exceeds the guidelines. A review of the record indicates that appellant’s guidelines scoresheet incorrectly classifies the sentenced offenses as first degree felonies where they should have been scored as second degree felonies. This error resulted in the appellant receiving a sentence that exceeds the permitted range of a properly prepared scoresheet.
Accordingly, we vacate the sentence in this case and remand for resentencing.
ERVIN, MINER and LAWRENCE, JJ., concur.